Mr. Justice Shepard
delivered the opinion of the Court:
1. Neither the circular nor the fact that the defendant registered at the hotel as Dr. N. A. Springer, whether considered separately or together, would be sufficient proof of a violation of Hie statute, and that they were not so considered in the trial court plainly appears in the charge. They were offered and re*64ceived merely as circumstances tending to show, in connection with the evidence thereafter introduced, that the defendant held himself out, not as a titular doctor of medicine, but as a practitioner, in the District of Columbia, of the specialty indicated in the circular. Eor such purposes the evidence was clearly admissible.
2. The motion to direct a verdict for the defendant was correctly overruled.
The statute does not declare what specific acts shall constitute “practising medicine,” or what it is to “publicly profess to do so.” It is for the courts, therefore, to determine whether the facts proved in a particular case bring it within the terms of the statute, taking these in the sense in which they are commonly understood.
Without undertaking to give any general definition of the terms used, it is sufficient, for all the purposes of this case, to say that the evidence disclosed in the bill of exceptions is ample to sustain the charge of violation of the statute on both grounds.
It appears therefrom that the defendant proclaimed himself an expert in the treatment of alcoholism, and had several patients in the city of Washington. He furnished the remedies and employed licensed physicians to take immediate charge. These gave the defendant’s remedies, and the only discretion exercised by them was in respect of the frequency of the doses, and of any complication that might ensue.
In other words, professing knowledge of the science of medicine, he obtained patients, diagnosed their cases, decided that they were suffering from a malady for which he had discovered or compounded a remedy, prescribed and furnished that remedy, and employed other physicians to take immediate charge of the patients and administer the same.
The argument that he was acting as an advertiser of his sanitarium in an adjacent State, and as a mere dealer in a special medicine or remedy, does not meet the evidence. Undoubtedly he could advertise himself and his business elsewhere, and also advertise and sell his remedies, as patent medicines are allowed to be sold in the District of Columbia, provided he refrained from making diagnoses and prescribing medicines.
*65Selling Ms compound to such persons as he might examino and pronounce fit subjects of medical treatment was “practising medicine” as much as if he had given them, instead, an ordinary prescription that could be satisfied in any regular drug store.
3. The charge of the court, taken as a whole, as it must be under a general exception, is directly applicable to the evidence, and a correct statement of the law.
The judgment mnst be affirmed, with costs; and it is so ordered. Affirmed,.